Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 4 is objected to because of the following informalities:  The limitation reading “wherein the working plane is oriented orthogonally relative to resilient deflection of the latch for latching” should read: “wherein the working plane is oriented orthogonally relative to the resilient deflection of the latch for latching”.
Claim 20 is objected to because of the following informalities:  The limitation reading “comprising a third segment is selectively connectible” should read: “comprising a third segment that is selectively connectible”.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “misaligning the latch head and the key perpendicularly away from the longitudinal direction to permit the latch head and key to pass” is indefinite.  No “key” has previously been defined in the claim.  Thus, it is not clear what structure is being referred to in this limitation.  A “key” is introduced in claim 7, however, because a key is referenced in claim 1, but not introduced theretofore, it is not clear how these parts relate to one another. 
Claim 1 recites the limitation "misaligning the latch head " in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The term latch head has not previously been introduced.  It appears that this limitation is referring to the latch of line 9.  However, since the terms are referenced differently it is not clear if these are the same parts.  If the latch head is different from the latch then it should be introduced as a latch head.  If it is the same as the latch then it should be referred to as the latch.
Claim 4 recites the limitation “the working plane”, which is indefinite.  No working plane has been introduced in claim 1 from which claim 4 depends.  This limitation should read “a working plane” unless claim 4 is amended to depend from claim 3 where a working plane is claimed. 
Claim 5 recites the limitation “a latch head” which is indefinite.  A latch head was already introduced in claim 1, thus it is not clear if the latch head in claim 5 is different from the latch head in claim 1. 
Claim 7 recites the limitation “a key” which is indefinite.  A key was already introduced in claim 1, from which claim 7 indirectly from claim 1.  Thus, it is not clear if the latch head in claim 5 is different from the latch head in claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 2931674, Davies.
Regarding Claim 1 Davies discloses a segmented tool, comprising: 
a first segment A, 
a second segment B for selective connection with the first segment (col. 2, lines 5-20), wherein at least one of the first and second segments includes a working surface (toothed portions of segments A and B), and 
a connection system comprising complementary portions of each of the first and second segments for engagement together to selectively connect the first and second segments to define a working length along a longitudinal direction (connection system comprising of hooks C and D), the complementary portion of one of the first and second segments including a latch C extending for engagement with the other of the first and second segments, the latch configured for resilient lateral deflection (bowing shown in fig 5 and described in col. 2 lines 55-65) misaligning the latch head and the key D perpendicularly away from the longitudinal direction to permit the latch head and key to pass each other along the longitudinal direction to selectively interlock with the other of the first and second segments (via bowing shown in fig 5 and described in col. 2 lines 55-65).
Regarding Claim 2, the Davies latch includes an arm C2 extending along the longitudinal direction.  
Regarding Claim 3, the Davies arm extends undeflected along a working plane oriented with the working surface (at least when the arm is not bowed, as shown in fig 4).  
Regarding Claim 4, in Davies the working plane is oriented orthogonally relative to resilient deflection of the latch for latching (compare fig 1 to fig 2).  
Regarding Claim 5, in Davies the latch includes a latch head C4 connected with the arm and defining an abutment surface (portion of part C4 which abuts the other segment when attached) for engagement with the other one of the first and second segments to selectively block against disconnection of the first and second segments from each other (col. 2, lines 40-50).  
Regarding Claim 6, in Davies the abutment surface faces towards the arm (at least partially).  
Regarding Claim 7, in Davies wherein the abutment surface is defined for engagement with a key D2 of the other of the other one of the first and second segments, the key defining a complementary abutment surface for engagement with the abutment surface of the latch head (see fig 4, and 2).
Regarding Claim 9, in Davies the latch and the key are aligned along the longitudinal direction without lateral deflection of the latch (at least once connected, as shown in fig 4).
Regarding Claim 10, in Davies the abutment surface is arranged within a recess of the arm (See annotated fog 3 below).

    PNG
    media_image1.png
    499
    771
    media_image1.png
    Greyscale

Regarding Claim 11, in Davies the at least one of the head and the key includes a ramp (transition between originating parts of arms and recessed parts of arms) angled across the longitudinal direction to encourage lateral deflection of the latch under longitudinal force between the head and the other of the first and second segments for latching (Since the shape “encourages” the bowing of the segments, by allowing for the deflection and locking).
Regarding Claim 12, in Davies the at head (transition between originating parts of arms and recessed parts of the head) includes a ramp angled across the longitudinal direction to encourage lateral deflection of the latch under longitudinal force between the head and the other of the first and second segments for latching (Since the shape “encourages” the bowing of the segments by allowing for the deflection and locking).
Regarding Claim 13, in Davies the latch is undeflected in an interlocked state between the first and second segments (See fig 4).
Regarding Claim 14, in Davies at least one of the first and second segments includes a connection head (A1) and the other of the first and second segments includes a receiver (B2) configured to receive the connection head (fig 3).
Regarding Claim 15, in Davies the connection head and the receiver collectively define a fulcrum connection by engagement therebetween to permit pivoting of the first and second segments relative to each other about the fulcrum connection to pass the latch around a key of the other of the first and second segments (See fig 5).
Regarding Claim 16, in Davies one of the connection head and the receiver defines a tongue (protruding portion of A1 which connects with B2) and the other of the connection head and the receiver define a groove B2 to form a tongue and groove connection (fig 3).
Regarding Claim 17, in Davies each of the tongue and groove are formed centrally (at least relative to certain portions of the blade) to define the tongue and groove connection symmetrically (fig 3).
Regarding Claim 18, in Davies the connection head includes a number of knuckles and the receiver includes a number of detents, each detent arranged to receive a corresponding one of the knuckles (see annotated fig 3 below).
f
    PNG
    media_image2.png
    489
    659
    media_image2.png
    Greyscale

Regarding Claim 19, in Davies a tongue and groove connection is formed between at least one of the knuckles and the complementary detent (see annotated fig 3 above).
Regarding Claim 20, in Davies a third segment is selectively connectible with the second segment distal from the first segment (See figures 1, and 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724